

116 HRES 763 IH: Expressing support for the development of a national strategic plan to end deep poverty.
U.S. House of Representatives
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 763IN THE HOUSE OF REPRESENTATIVESDecember 12, 2019Mr. Serrano (for himself, Mr. Nadler, Ms. Norton, Mr. Carson of Indiana, and Mr. Evans) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the development of a national strategic plan to end deep poverty.
	
 Whereas despite the United States being a Nation of great wealth, 17,300,000 people still lived in deep poverty in 2018;
 Whereas the definition of deep poverty is having an income below half the Federal poverty line (in 2018 that equated to $6,392 or less for a single person; $12,850 or less for a family of 4);
 Whereas deep poverty is caused in large part by a continued history of structural inequalities that deepen economic hardship and limit opportunity;
 Whereas Native Americans, African Americans, and Latinos (and Latinas) disproportionately experience deep poverty in the United States (and high rates of deep poverty are also found among people with disabilities, women (particularly women-headed households), children, young adults, and people experiencing homelessness);
 Whereas poverty is dehumanizing and physically and psychologically harmful to children and adults, with negative effects that accumulate over time;
 Whereas children and older adults are particularly vulnerable to experiencing deep poverty; Whereas, in 2017, over 30 percent of all children in the United States (5,900,000) and 8.9 percent of those age 65 and older (1,700,000) live in families experiencing deep poverty;
 Whereas exiting deep poverty is especially difficult because of extreme material hardship, social exclusion, and cumulative disadvantage, all of which compromise health and well-being, reduce opportunities and life chances, and heighten the likelihood of experiencing poverty that is extreme and chronic;
 Whereas people living in poverty are widely stereotyped as not working, when in fact many low-income people work but do not earn enough to move out of poverty;
 Whereas negative attitudes and beliefs about low-income people and communities result in stigma, decreased empathy, social and cognitive distancing from people experiencing poverty, and lower support for poverty alleviation programs and policies;
 Whereas despite significant hardship, individuals living in deep poverty often express optimism and hope for the future, a creative ingenuity for making ends meet, a commitment to family and community, a strong work ethic, and pride in their work; and
 Whereas because deep poverty is the result of intersecting systemic factors (for example, lack of access to housing, health care, food, and living wages), its solution will necessitate coordinated efforts to change systems through programs that have not been designed to work in concert with each other: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that, even if we are not personally experiencing deep poverty, we are all harmed by poverty and economic inequality;
 (2)believes that economic inequality affects health outcomes of those with limited economic resources by increasing chronic diseases, obesity, drug and alcohol problems that ultimately shorten life expectancies, and that there are higher rates of these health issues across all income groups in countries with higher rates of income inequality;
 (3)understands that there is no single, simple solution to the problem of deep poverty because some groups are more vulnerable to living in deep poverty than others;
 (4)acknowledges that while social science has contributed to the understanding of poverty in general, there are unique contributions that psychologists have made to the understanding of deep poverty;
 (5)recognizes that science must be used to address the structural barriers and cognitive processes that lead to, are a result of, and perpetuate deep poverty, and should be used to generate solutions;
 (6)believes the Federal Government has a clear responsibility and the capacity to meet basic human needs and to engender respect for the human dignity of people living in deep poverty; and
 (7)supports the development of a national strategic plan to end deep poverty, including Federal, State, and local policy solutions that address the complex factors and structures that contribute to deep poverty.
			